Name: Council Regulation (EEC, Euratom, ECSC) No 1525/80 of 18 June 1980 adjusting the weightings applied to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 80 Official Journal of the European Communities No L 152/ 3 COUNCIL REGULATION (EEC, EURATOM, ECSC) No 1525/80 of 18 June 1980 adjusting the weightings applied to the remuneration and pensions of officials and other servants of the European Communities servants employed in one of the countries listed below shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regula ­ tion (EEC, Euratom , ECSC) No 259/68 ('), as last amended by Regulation (EEC , Euratom , ECSC) No 161 /80 (2 ), and in particular Articles 64, 65 (2) and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employ ­ ment , Having regard to the proposal from the Commission , Whereas the average rise in the cost of living in the Community has accelerated during the reference period, as compared with earlier periods ; whereas in these circumstances a substantial variation in the cost of living in those countries of employment where this variation has been equal to or &gt; above 3 5 % should be deemed to exist ; whereas in these countries the weightings applicable pursuant to Regulation (EEC , Euratom , ECSC) No 161 /80 and applied to the remun ­ eration and pensions of officials and other servants should be adjusted with effect from 1 January 1980 ; Whereas in addition an exceptional adjustment with effect from 1 October 1979 is warranted for a number of countries where the increase in the cost of living has been particularly high , Belgium 103-5 Denmark 114-5 Federal Republic of Germany 99-3 France 97-0 Ireland 71-2 Italy 77-1 Luxembourg 103-5 Netherlands 97-0 United Kingdom 81-0 Switzerland 1 20-5 USA 86-6 Canada 77-8 Japan 139-2 Greece 97-4 Turkey 124-3 Spain 104-8 Portugal 71-5 Venezuela 126-3 Austria 100-3 Thailand 121-0 Chile 128-0 Australia 109-0 Yugoslavia 109-8 Algeria 125-0 Morocco 122-8 Tunisia 110-2 Egypt 133-6 Syria 117-6 Jordan 147-9 Lebanon 131-0 Israel 151-6 HAS ADOPTED THIS REGULATION 2 . With effect from 1 January 1980 the weighting applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be as shown below for the Community country in which the person entitled to the pension declares his home to be : Article 1 With effect from 1 October 1979 the weightings appli ­ cable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Chile Israel Turkey 120-6 122-9 106-8 Article 2 Belgium Denmark Federal Republic of Germany France Ireland Italy Luxembourg Netherlands United Kingdom 103-5 1 14-5 99-3 97-0 71-2 77-1 103-5 97-0 81-0 1 . With effect from 1 January 1980 the weightings applicable to the remuneration of officials and other (') OJ No L 56, 4. 3 . 1968 , p . 1 . ( 2 ) OJ No L 20, 26 . 1 . 1980 , p . 5 . No L 152/4 Official Journal of the European Communities 20 . 6 . 80 covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 shall be as follows : If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium . Article 3 1 . With effect from 1 January 1980 the weightings applicable to the remuneration of persons covered by Article 2 of Regulation (EEC, Euratom , ECSC) No 1 60 /80 (') shall be as follows : Belgium Denmark Federal Republic of Germany France Ireland Italy Luxembourg Netherlands United Kingdom 1040 119-9 100-6 102-6 71-8 83-3 104-0 100-4 76-9 Belgium 104-0 Denmark 119-9 Federal Republic of Germany 100-6 France 102-6 Ireland 71-8 Italy 83-3 Luxembourg 104-0 Netherlands 100-4 United Kingdom 76-9 Switzerland 123-4 USA 96-4 Canada 90-7 Japan 170-4 Greece 109-3 Turkey 204-3 Spain 97-8 Portugal 86-8 Austria 102-2 Venezuela 130-9 If a person entitled to a pension declares his home to be in a country other than those listed above the weighting applicable to the pension shall be that for Belgium . Article 4 1 . The weightings for the countries mentioned in Article 1 of this Regulation and set out in Article 8 of Regulation (EEC, Euratom, ECSC) No 161 /80 shall cease to have effect on 1 October 1979 . 2 . Articles 8 and 9 of Regulation (EEC, Euratom, ECSC) No 161 /80 are hereby repealed with effect from 1 January 1980 , and the weightings mentioned in Article 1 of this Regulation shall cease to have effect from that date . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 2 . With effect from 1 January 1980 the weightings applicable to the pensions and allowances of persons This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1980 . For the Council The President C. FRACANZANI (') OJ No L 20, 26 . 1 . 1980 , p. 1 .